Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Response to Amendment 
The Amendment filed 08/24/2022 has been entered. Claims 2-5 remain pending in the application. Applicant’s amendments to the claims has overcome each and every objection, 112 rejection previously set forth in the Non-Final Office Action mailed 05/24/2022.


Drawings
The replacement drawings filed on 08/24/2022 are accepted.

Specification
The amended abstract filed on 08/24/2022 has overcome the objection previously set forth in Office Action mailed on 05/24/2022. The replacement abstract is accepted.

Claim Objections
Claim 2 is objected to because of the following informalities: on ll. 14-16, the recitation “all the orifices of one nozzle group have a same axial position, … at which all the orifices of another nozzle group are located, and fuel nozzles grouped into a same nozzle group belong to …” is believed to be in error for - - all the orifices of one nozzle group of the plurality of nozzle groups have a same axial position, … at which all the orifices of another nozzle group of the plurality of nozzle groups are located, and fuel nozzles grouped into a same nozzle group of the plurality of nozzle groups belong to- -
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2 and its dependents, on ll. 10-11, the recitation “the air holes and the fuel nozzles are all aligned such that concentric annular lines are the same for both the air holes and the fuel nozzles” is unclear whether 
each of the plurality of air holes and each of the plurality of fuel nozzle are all aligned such that concentric annular lines are the same for both each of the plurality of air holes and each of the plurality of fuel nozzle; or 
the plurality of fuel nozzle and the corresponding air hole of the plurality of air holes all aligned such that concentric annular lines are the same for both the plurality of fuel nozzle and the corresponding air hole of the plurality of air holes.
For examination purpose, the recitation is interpreted as latter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miura (US9027349) in view of Inoue (US20050210880) and ISONO (US 20160032842).

Regarding claim 2, Miura teaches the invention as claimed: a gas turbine combustor (2) comprising: 
a tubular liner (10) that forms a combustion chamber (5); and 
a burner (6) including 
an air hole plate (31) that is arranged at an inlet (where 17 enters 5 as shown in Fig. 3) of the tubular liner (10) and that is provided with a plurality of air holes (32) for guiding compressed air (17) to the combustion chamber (5), and 
a plurality of fuel nozzles (25a and 25b) arranged on a side opposite to the combustion chamber (5) with the air hole plate (31) being sandwiched therebetween (air hole plate deposits between the combustion chamber 5 and a plurality of fuel nozzles 25a and 25b as shown in Fig. 3), the plurality of fuel nozzles (25a and 25b) each injecting a fuel (61 and 62) toward a corresponding air hole (32a and 32b) of the plurality of air holes (32), wherein 
	the plurality of fuel nozzles (25a and 25b) form a first set of concentric annular lines (air holes 32 are each arranged to face a corresponding fuel nozzle 25, col. 4, ll. 12-14, requires the plurality of fuel nozzles follows a same arrangement pattern as the plurality of air holes 32, which result forming a first set of concentric annular lines) and the corresponding air hole (32a and 32b) of the plurality of air holes (32s) form a second set of concentric annular lines (annotated Fig. 2) (also see claim interpretation in 112b section).
the plurality of fuel nozzles (25a and 25b) each include an orifice (24a and 24b) on a fuel flow passage (annotated Fig. 1), and the plurality of fuel nozzles (25a and 25b) are grouped into a plurality of nozzle groups (annotated Fig. 1), 
all the orifices (24a) of one nozzle group (1st nozzle group as shown in annotated Fig. 1) have a same axial position (as showed in Fig. 1) and all the orifices (24b) of another nozzle group (2nd nozzle group as shown in annotated Fig. 1) have a same single axial position (as showed in Fig. 1), wherein the same axial position (as showed in Fig. 1) and the same single axial position (as showed in Fig. 1) have a same distance (as shown in Fig. 1). 
fuel nozzles (25a and 25b) grouped into a same nozzle group (1st, 2nd, 3rd nozzle group as shown in annotated Fig. 1) belong to a same annular line (each of the second set of concentric annular lines in annotated Fig. 2) of the concentric annular lines (a second set of concentric annular lines in annotated Fig. 2), and the axial positions (where 24a or 24b is) of the orifices (24a or 24b) of the fuel nozzles (25a or 25b) belonging to the same annular line (each of the a first set of concentric annular lines) coincide with each other (each of 25a has 24a and each of 25b has 24b).

    PNG
    media_image1.png
    568
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    784
    media_image2.png
    Greyscale

	Miura does not teach the air holes and the fuel nozzles are all aligned such that concentric annular lines are the same for both the air holes and the fuel nozzles and all the orifices of one nozzle group have a same axial position, which is different from a single axial position at which all the orifices of another nozzle group are located. 
	However, Inoue teaches a burner (2) comprising: a plurality of fuel nozzles (55s) form a first set of concentric annular lines (air holes 52 are each arranged to a corresponding fuel nozzle 55, in Fig. 5(a)(b), requires the plurality of fuel nozzles 55 follows a same arrangement pattern as the plurality of air holes 52, which result forming a first set of concentric annular lines) and the corresponding air hole (52s) of the plurality of air holes (52s) form a second set of concentric annular lines (annotated Fig. 5(b)) (also see claim interpretation in 112b section), the air holes and the fuel nozzles are all aligned (the claim is interpreted as the plurality of fuel nozzle and the corresponding air hole of the plurality of air holes all aligned; no swirling angle is given [0061]) such that the first set of concentric annular lines and the second set if concentric annular lines are the same meaning concentric annular lines are the same for both the air holes and the fuel nozzles. 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Miura with Inoue’s teaching of non-angled air holes so the air holes (Miura, 32) and the fuel nozzles (Miura, 25) are all aligned (with non-angled air holes, Inoue, 52 Fig. 5(a)(b)) such that concentric annular lines (Miura, annotated Fig. 2) are the same for both the air holes and the fuel nozzles because such arrangement allows the nozzle structure to be simplified in cases according to operational reason or the shape of the fuel (Inoue, [0061]).
	It is also noted that a simple substitution of one known element, in this case angled air holes for another, in this case non-angled air holes to obtain predictable results. in this case, providing air to the combustion chamber and controlling the spatial distribution of the combustion heat-release, was an obvious extension of prior art teachings, KSR, 550 U.S. at 415-421, 82 USPQ2d at 1396, MPEP 2141 III B.
Miura in view of Inoue does not teach all the orifices of one nozzle group have a same axial position, which is different from a single axial position at which all the orifices of another nozzle group are located. 
However, ISONO teaches a burner (4) comprising a plurality of fuel nozzles (20) provide around a pilot nozzle (15), wherein the plurality of fuel nozzles (20) are arranged in the form of a ring centered on the axis line to be spaced apart from each other in a circumferential direction so as to surround the pilot nozzle ([0038]) and are grouped into a plurality of nozzle groups (annotated Fig. 5), the plurality of fuel nozzles (20) each comprising an orifice (in 133, the phase adjusting unit 133 composed of the orifice portion, [0055]) and all the orifices (133 in 1st nozzle group in annotated Fig. 5) of one nozzle group (1st nozzle group in annotated Fig. 5) have a same axial position (where 133 in 1st nozzle group in annotated Fig. 5 is at), which is different from (133 in 1st nozzle group in annotated Fig. 5 is located different from 133 in 2nd nozzle group in annotated Fig. 5) a single axial position (where 133 in 2nd nozzle group in annotated Fig. 5 at) at which all the orifices (133 in 2nd nozzle group in annotated Fig. 5) of another nozzle group (2nd nozzle group in annotated Fig. 5) are located. 

    PNG
    media_image3.png
    566
    802
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide Miura in view of Inoue with ISONO’s teaching of locating all the orifice (Miura, 24a) of one nozzle group (Miura, 1st nozzle group in annotated Fig. 1) different from (ISONO, 133 in 1st nozzle group in annotated Fig. 5 is located different from 133 in 2nd nozzle group in annotated Fig. 5) all the orifice (Miura, 2b) of another nozzle group (Miura, 2nd nozzle group in annotated Fig. 1) to avoid large combustion oscillation by reducing variation in a fuel flow rate in a main nozzle which injects fuel (ISONO, [0004]).
	
	Regarding claim 4, Miura in view of Inoue and ISONO teaches the invention as claimed and as discussed above. 
	Miura further teaches wherein opening diameters (diameter of 24a, col. 6, ll. 53-54) of orifices (24a) belonging to an innermost annular line (where 32a are located in annotated Fig. 2) of the concentric Page 6 of 13Application No. 17/035,954Attorney Docket No. 121403.PD849USannular lines (the second set of concentric annular lines in annotated Fig. 2) are larger than (the diameter of each of 24a arranged at the first row is made greater than that of each of 24b arranged at the second and third rows, col. 6, ll. 53-56) opening diameters (the diameters of each 24b in the third rows, col. 7, ll. 53-56) of orifices (24b in the third row) belonging to an outermost annular line (the outermost circle of the second set of concentric annular lines in annotated Fig. 2) of the concentric annular lines (the second set of concentric annular lines in annotated Fig. 2).

	Regarding claim 5, Miura in view of Inoue and ISONO teaches the invention as claimed and as discussed above. 
	Miura further teaches the gas turbine combustor further comprising: more than one of the burner (Fig. 20). 

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered.
With respect to Applicant's arguments against the Claim Objection and the 112b Rejection on p. 9, a new Claim Objection and a new 112b Rejection are applied to the amended claim, see details at appropriate sections above.
With respect to Applicant's arguments regarding claim 2 limitation “the air holes and the fuel nozzles are all aligned such that concentric annular lines are the same for both the air holes and the fuel nozzles, … fuel nozzles grouped into a same nozzle group belong to a same annular line of the concentric annular lines, and the axial position of the orifices of the fuel nozzles belonging to the same annular line coincide with each other”, Applicant’s arguments are moot because the argument does not apply to the new ground of rejection based on the new combination of references being used in the current office action, necessitated by amendment. See details at appropriate section above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGCHEN LIU whose telephone number is (571)272-6639. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JINGCHEN LIU/Examiner, Art Unit 3741   

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741